DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets this inconvenience to applicant. 
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 11/21/2021 are acknowledged.  
In light of claim amendments, the previous Claim Objections and 112(b) rejection have been withdrawn. 
However, applicants’ arguments are found not persuasive for the 102 and 103 rejections, are maintained or modified to address claim amendments. 
Response to Arguments
Applicant’s arguments filed on 11/21/2021 have been fully considered but they are not persuasive, see the reasons below.   
With regard to Hesselberth, applicants argue that the portion that is claimed to be a fluorophore is not a fluorophore, bit is instead a part of the Angiotensin II peptide molecule as shown in the reaction given in FIG. 6A.
The rejection pointed out to the phenyl alanine group as a fluorophore in the recited conjugate in FIG. 6A, because the claim does not define the structural features of fluorophore. All it requires is any compound which shows fluorescent properties in the claimed conjugate. 
With regard to Barrios, applicants argue that the -NH2 group that is being cited as the attachment Xm is actually a part of the fluorophore ACC, as can be in the annotated figure from the office action, and thus, Barrios does not disclose an attachment Xm.
Claim generically claiming all possible fluorophores and claim does not define the structural features of it. So, it is not limited to ACC. In the coumarin compound, other than -NH2 is interpreted as applicants’ fluorophore and the -NH2 is interpreted as species for Xm. Applicants need to prove that the coumarin ring no longer possess fluorescent properties, if the group -NH2 is removed. If yes, then it is not a fluorophore by definition. 
With regard to Nikiforev, applicants argue that the -COOH that is being cited as the attachment Xm is actually a part of the fluorophore Fluorescein, as can be seen from the annotated figure from the office action, and thus, Nikiforev does not disclose an attachment Xm. 
As explained above, claim generically claiming all possible fluorophores and claim does not define the structural features of it. So, it is not limited to fluorescein. In the fluorescein compound, other than -COO- is interpreted as applicants’ fluorophore and the -COO- is interpreted as species for Xm. Applicants need to prove that the fluorescein structure no longer possess fluorescent properties, if the group -COO- is removed. If yes, then then it is not a fluorophore by definition. 
With regard to Zoldak, applicants argue that the -NH2 group that is being cited as the attachment Xm is actually a part of the fluorophore 2-aminobenzoyl, as can be in the annotated figure from the office action, and thus, Zoldak does not disclose an attachment Xm.
Claim generically claiming all possible fluorophores and claim does not define the structural features of it. So, it is not limited to 2-aminobenzoyl. In the fluorophore compound, other than -NH2 is interpreted as applicants’ fluorophore and the -NH2 is interpreted as species for Xm. Applicants need to prove that the fluorophore compound no longer possess fluorescent properties, if the group -NH2 is removed. If yes, then it is not a fluorophore by definition. 
With regard to 103 rejection, applicants argue that according to paragraph [0192] of the specification in Hesselberth, the derived peptide (Angiotensin II of example VI) requires fluorescent labels to be added in order to observe fluorescent signals from the peptide. 
Applicants claiming a product and not the method of using the product. All it requires is a peptide, fluorophore, linker and Xm, and all these are connected covalently in the same order. Claims do not even require whether the fluorophore is weak or strong. As long as the compound shows fluorescence, then it reads applicants fluorophore. 
With regard to 103, applicants further argue that Hesselberth, Barrios, Bachem and Schimuzu fails to teach or suggest all the recited features as set forth above in independent claims 1 and 17 and the claims dependent therefrom. 
Fluorescence based assays are well known in the art, wherein functional peptide is conjugated to the fluorophore, and wherein the peptide is a substrate for a given enzyme. The linkers, such as PEG are also known in the art as solubilizing agents, because of its property these are incorporated into the conjugates. Applicants need to explain why the claimed product 
Applicants show how each cited reference differ from the instant invention, but the obviousness test under 35 U.S.C. 103 is whether the invention would have been obvious in view of the prior art taken as a whole. In re Metcalf et al. 157 U.S.P.Q. 423.
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Note that the motivation to combine the prior art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed product with a reasonable expectation of success. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1, 8, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hesselberth (US 20150087526) in light of information from website: https://www.aatbio.com/products/biotin-cas-58-85-5.
In the instant application, applicants claim a fluorogenic peptide substrate of the formula: 
peptide-fluorophore-(linker)n-(X)m;
wherein, 
X is an attachment group comprising at least one of -NH2, -biotin, -COOH, -SH, - SCM, - acrylate, maleimide, -alkyne, -NHS, -SMCC, -aldehyde, -ester, -hydrazide, or -OH; 
the peptide comprises a C-terminus; 
the fluorophore is cleavable at the C-terminus; 
m is an integer from 0 to 4; 
n is an integer equal to 1; 
wherein the linker is O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-CH2-CH2 or O-CH2-CH2-O-CH2- CH2-CH2-CH2, and 
wherein the fluorophore is covalently attached to the linker.
Hesselberth discloses the compound of formula:

[AltContent: ][AltContent: textbox (Actual linker)][AltContent: ][AltContent: arrow][AltContent: textbox (Biotin)][AltContent: ][AltContent: textbox (Fluorophore)][AltContent: textbox (Linker claimed)]      
    PNG
    media_image1.png
    346
    785
    media_image1.png
    Greyscale

According to the information from website: https://www.aatbio.com/products/biotin-cas-58-85-5, the structure of the biotin molecule is: 
    PNG
    media_image2.png
    381
    542
    media_image2.png
    Greyscale
. Hence comprises the 5 carbon side arm for derivatization. As afore-illustrated in the 112(b) rejection, there is a discrepancy between the claimed linker and the actual linker in the examples provided in the instant specification. The linker shown in the compound of Hesselberth read on both ‘actual linker’ and the ‘claimed linker’. As mentioned earlier, applicants are welcome to illustrate examples of compounds from the disclosure that comprises O-CH2-CH2-O-CH2-CH2, as a linker without additional modifications to the PEG2 dimer used as a linker. As depicted in the figure 6A of Hesselberth it reads on the instant formula: peptide-fluorophore-(linker)n-(X)m with n=m=1, comprises a fluorophore, and biotin moiety reading on the variable X. Hence reads on the instant claims 1, 3, 8, 14, 15 and 17. Hence Hesselberth anticipates instant invention.

(s) 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrios (US 20050207981).
In the instant application, applicants claim a fluorogenic peptide substrate of the formula: 
peptide-fluorophore-(linker)n-(X)m;
wherein, 
X is an attachment group comprising at least one of -NH2, -biotin, -COOH, -SH, - SCM, - acrylate, maleimide, -alkyne, -NHS, -SMCC, -aldehyde, -ester, -hydrazide, or -OH; 
the peptide comprises a C-terminus; 
the fluorophore is cleavable at the C-terminus; 
m is an integer from 0 to 4; 
n is an integer equal to 1; 
wherein the linker is O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-CH2-CH2 or O-CH2-CH2-O-CH2- CH2-CH2-CH2, and 
wherein the fluorophore is covalently attached to the linker.
Barrios discloses the compound of formula:
[AltContent: textbox (Fluorophore)][AltContent: arrow][AltContent: textbox (Xm)] [AltContent: arrow]
    PNG
    media_image3.png
    127
    334
    media_image3.png
    Greyscale

The compound of Barrios reads on the instant formula: peptide-fluorophore-(linker)n-(X)m with n=0 and m=1, with ‘Xm’ being –NH2 moiety, the compound of Barrios comprises a fluorophore, a coumarin (ACC, see instant disclosure Figure 6) attached to a peptide as shown. Hence reads on the instant claim 17. Hence Barrios anticipates instant invention.

3.	Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikiforov (US 6498005).
In the instant application, applicants claim a fluorogenic peptide substrate of the formula: 
peptide-fluorophore-(linker)n-(X)m;
wherein, 
X is an attachment group comprising at least one of -NH2, -biotin, -COOH, -SH, - SCM, - acrylate, maleimide, -alkyne, -NHS, -SMCC, -aldehyde, -ester, -hydrazide, or -OH; 
the peptide comprises a C-terminus; 
the fluorophore is cleavable at the C-terminus; 
m is an integer from 0 to 4; 
n is an integer equal to 1; 
wherein the linker is O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-CH2-CH2 or O-CH2-CH2-O-CH2- CH2-CH2-CH2, and 
wherein the fluorophore is covalently attached to the linker.
Nikiforov discloses the compound of formula:
[AltContent: textbox (Fluorophore)][AltContent: arrow][AltContent: textbox (Xm)][AltContent: arrow]
    PNG
    media_image4.png
    155
    459
    media_image4.png
    Greyscale

The compound of Nikiforov reads on the instant formula: peptide-fluorophore-(linker)n-(X)m with n=0 and m=1, with ‘Xm’ being –COO- (-COOH) moiety, the compound of Nikiforov .

4.	Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoldak, Biochemistry 2009, 48, 10423–10436.
In the instant application, applicants claim a fluorogenic peptide substrate of the formula: 
peptide-fluorophore-(linker)n-(X)m;
wherein, 
X is an attachment group comprising at least one of -NH2, -biotin, -COOH, -SH, - SCM, - acrylate, maleimide, -alkyne, -NHS, -SMCC, -aldehyde, -ester, -hydrazide, or -OH; 
the peptide comprises a C-terminus; 
the fluorophore is cleavable at the C-terminus; 
m is an integer from 0 to 4; 
n is an integer equal to 1; 
wherein the linker is O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-CH2-CH2 or O-CH2-CH2-O-CH2- CH2-CH2-CH2, and 
wherein the fluorophore is covalently attached to the linker.
Zoldak discloses the compound of formula:
[AltContent: textbox (Fluorophore)][AltContent: arrow][AltContent: textbox (Xm)][AltContent: arrow]
    PNG
    media_image5.png
    591
    1000
    media_image5.png
    Greyscale

 The compound of Zoldak reads on the instant formula: peptide-fluorophore-(linker)n-(X)m with n=0 and m=1, with ‘Xm’ being –NH2 moiety, the compound of Zoldak comprises a fluorophore attached to a peptide as shown. Hence reads on the instant claim 17. Hence Zoldak anticipates instant invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4, 6-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hesselberth (US 20150087526) in view of Barrios (US 20050207981), in view of BACHEM, "Analytical Data Sheet: Z-D-Arg-Gly-Arg-pNA HCI." (December 20, 2016) http://old.bachem.com/ADS/1069088.pdf., (cited in IDS filed on 2/8/2020) and further in view of Shimizu (WO 9719103), Japanese document, attached is the search notes from the STIC search).
In the instant application, applicants claim a fluorogenic peptide substrate of the formula: 
peptide-fluorophore-(linker)n-(X)m;
wherein, 
X is an attachment group comprising at least one of -NH2, -biotin, -COOH, -SH, - SCM, - acrylate, maleimide, -alkyne, -NHS, -SMCC, -aldehyde, -ester, -hydrazide, or -OH; 
the peptide comprises a C-terminus; 
the fluorophore is cleavable at the C-terminus; 
m is an integer from 0 to 4; 
n is an integer equal to 1; 
wherein the linker is O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2, O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-O-CH2-CH2-CH2-CH2 or O-CH2-CH2-O-CH2- CH2-CH2-CH2, and 
wherein the fluorophore is covalently attached to the linker.
Claims 1, 3, 8, 14, 15 and 17 have been rejected under anticipation over Hesselberth as shown above.
 Hesselberth does not specifically disclose the fluorophores ACC, AMC and AFC of claim 2 conjugated to the peptide.

The Analytical Data Sheet from BACHEM discloses the peptide conjugate Z-D-Arg-Gly-Arg-pNA HCI. This reads on the peptide recited in instant claim 16 with th evariable ‘Z’ as defined.
The search notes from the STIC search from the citation Shimizu (WO 9719103) clearly states that Y = fluorescent chromophore or chromophore and a preferred fluorescent chromophore or chromophore is 7-amino-4-methylcoumarin, 7-amino-4-trifluoromethylcoumarin, p-nitroaniline, or β-naphthylamine (Abstract).
In addition to above, fluorescence based assays are well known in the art, wherein functional peptide is conjugated to the fluorophore, and wherein the peptide is a substrate for a given enzyme. The linkers, such as PEG are also known in the art as solubilizing agents, because of its property these are incorporated into the conjugates. Applicants need to explain why the claimed product cannot be envisioned through the known technology or art. If the product has some unexpected results, then it should be shown or explained in their next response. 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hesselberth, Barrios, information from Data Sheet from BACHEM and disclosure of Shimizu. All the above-mentioned citations disclose peptide-fluorophore conjugate that disclose different fluorophores conjugated to the peptide and Shimizu states that any of the chromophore could be selected from the group of 7-amino-4-methylcoumarin, 7-amino-4-trifluoromethylcoumarin, p-nitroaniline, or β-naphthylamine. Hence one of ordinary skill in the art with a reasonable expectation of success would modify the teachings of Hesselberth by not only replacing the peptide but also the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…  [T]he idea of combining them flows logically from their having been individually taught in the prior art” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In this particular case it replacing the fluorophore of Hesselberth with the equivalents such as 7-amino-4-methylcoumarin, 7-amino-4-trifluoromethylcoumarin, p-nitroaniline, or β-naphthylamine in the conjugate and the peptide of BACHEM for the peptide of Hesselberth. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658